Citation Nr: 0611476	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-11 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating higher than 50 percent for obsessive 
compulsive disorder and post-traumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The symptoms attributable to obsessive compulsive disorder 
and post-traumatic stress disorder do not produce 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, under the General Rating Formula for 
Mental Disorders and the symptoms associated with the 
diagnosis of post-traumatic stress disorder under DSM-IV do 
not approximate or equate to the next higher rating under the 
General Rating Formula for Mental Disorders. 


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for 
obsessive compulsive disorder and post-traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9404, 
9411 (2005).  


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.
Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), holding that the VCAA notice 
requirements must also include a provision pertaining to the 
effective date of the award. 

Duty to Notify

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

The RO provided the veteran post-adjudication VCAA notice by 
letter, dated in August 2004.  The VCAA notice included the 
type of evidence needed to substantiate the claim, namely, 
evidence that the service-connected disability had worsened.  
The veteran was informed that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
evidence or authorize VA to obtain the records not in the 
custody of a Federal agency on his behalf.  In the statement 
of the case, dated in March 2003, the RO cited 38 C.F.R. § 
3.159 with the provision that the claimant provide any 
evidence in his possession that pertained to a claim. 

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above cured the 
procedural defect because the veteran had the opportunity to 
submit additional argument, which he did, and evidence, and 
to address the issue at a hearing, which he declined.  For 
these reasons, the timing of the VCAA notice was harmless 
error. 
As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Although the VCAA notice does not include an effective-date 
provision, as the claim for increase is denied, the matter of 
an effective date is moot.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination if an 
examination is necessary to decide the claim, and the veteran 
has been afforded more than one VA examination.  As the 
veteran has not identified additional evidence which has yet 
to be obtained, and as there is otherwise no additional 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

For above reasons, no further development is needed to ensure 
VCAA compliance.

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

During the appeal process, in a February 2005 rating 
decision, the RO increased the rating for the service-
connected psychiatric disability to 50 percent, effective 
from the date of receipt of the application to reopen the 
claim of service connection for post-traumatic stress 
disorder. 



On VA examination in August 2000, the veteran reported that 
he worked as a security guard and that he liked his job.  He 
complained of sleep disturbance, intrusive thoughts, memory 
problems, and anxiety.  He denied suicidal ideation.  The 
assessment was mild obsessive compulsive disorder associated 
with mild panic attacks.  The primary impairment was sleep 
disturbance that did not otherwise interfere with his 
functioning.  The Global Assessment of Functioning (GAF) 
score was 65.  

VA records dated in 2001 show that the veteran was seen 
several times for symptoms of obsessive compulsive disorder.  
The GAF scores were in the range from 58 to 62. 

On VA examination in August 2002, it was noted that the 
veteran was working full-time as a security guard for a 
school district, and recently he had been accused of starting 
an argument with another employee and not turning an alarm 
off properly.  He lived with his wife and he had three grown 
sons, who did not visit.  The veteran complained of anxiety 
about his deteriorating physical health, irritability, short 
term memory loss, sleep disturbance, and nightmares. 

Om mental status examination, the veteran was described as 
alert, causally dressed, and groomed.  His speech and 
movements were normal.  His affect was constricted.  He 
became angry at times when discussing his physical ailments.  
Thinking was linear, and he had no suicidal or homicidal 
ideation.  He did have some impaired short term memory, 
especially for remembering people's names.  The examiner 
noted that the veteran continued to have obsessive compulsive 
symptoms with little change from the examination in August 
2000.  As for symptoms of post-traumatic stress disorder, he 
had occasional recollections of Vietnam, avoidance of 
war-related thoughts and situations, and feelings of 
detachment from others.  The final diagnoses mild obsessive 
compulsive disorder and post-traumatic stress disorder.  The 
GAF score was 63.  

VA records from 2002 to 2004 disclose that the veteran 
followed in the mental health clinic.  The GAF scores were 
either 57 or 58 for obsessive compulsive disorder.  Symptoms 
of post-traumatic stress disorder were not documented.  

On VA examination in January 2005, the veteran complained of 
anxiety about his deteriorating physical health, a lack of a 
social life, ruminations about military life, intrusive 
thoughts of trauma during service, and hypervigilance.  He 
indicated that he worried about forgetting things and that he 
had marital problems and he was estranged form his adult 
children because of his past behavior.  He felt that his 
symptoms interfered with working.   

The examiner noted that the veteran had retired in 1996, that 
he only worked occasionally, and that he had not worked at 
all in the last year.  

On mental status examination, the veteran showed no 
impairment of thought process or communication.  There were 
no delusions or hallucination, and he had good eye contact 
and appropriate interaction.  He denied suicidal or homicidal 
ideations, and he showed the ability to maintain personal 
hygiene and other basic activities of daily living, although 
he had difficulty with dressing due to other medical 
problems.  He was oriented and gross memory was intact.  He 
had intense rumination, compulsive thinking, and obsessional 
behavior, checking doors and windows.  Rate and flow of 
speech were not irrelevant, illogical, or obscure.  He had 
panic episodes on an infrequent basis because the medication 
had diminished some of his anxiety.  His mood was 
apprehensive, and his affect was anxious.  Impulse control 
was impaired.  Experiences of Vietnam caused sleep 
disturbance.   The GAF score was 55.  

Analysis 

A disability rating is based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The psychiatric disorders have been evaluated under 
Diagnostic Codes (DC) 9404 (obsessive compulsive disorder) 
and DC 9411 (post-traumatic stress disorder (PTSD), which are 
rated under the General Rating Formula for Mental Disorders.   

The criteria for the next higher rating, 70 percent, for 
obsessive compulsive disorder and PTSD under the General 
Rating Formula for Mental Disorders are: Occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." GAF scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

The veteran and his representative request a separate rating 
for obsessive compulsive disorder and for PTSD.  As the 
disorders are rated under the same criteria of the General 
Rating Formula, and as evaluating the same manifestation 
under different diagnoses is to be avoided, 38 C.F.R. § 4.14, 
a separate rating for each disorder would constitute 
pyramiding, which is not permitted.  38 C.F.R. § 4.14. 

While the veteran exhibits some of the symptoms of the next 
higher rating, such as panic attacks and social impairment, 
the symptoms include none of the other 70 percent rating 
criteria, such as occupational and social impairment with 
deficiencies in most areas due to such symptoms as suicidal 
ideation; intermittently illogical, obscure, or irrelevant 
speech; near-continuous depression affecting the ability to 
function independently, appropriately, and effectively; 
spatial disorientation, neglect of personal appearance and 
hygiene. 

In the absence of other symptoms meeting the criteria for a 
70 percent rating, the current symptoms do not more nearly 
approximate or equate to the criteria for a 70 percent 
rating.  

As for symptoms associated with the diagnosis of PTSD in DSM-
IV, but not listed in Diagnostic Code 9411, such as 
nightmares, intrusive thoughts, avoidance of reminders of the 
war, difficulty concentrating, and startle response, these 
symptoms are not the equivalent to the level of occupational 
and social impairment with deficiencies in the areas of work, 
school, family relations, judgment, thinking or mood required 
for a 70 percent rating.  The Board notes that the veteran 
has essentially been retired since 1996 and that no VA 
examiner has concluded that the veteran's level of 
occupational and social impairment due to PTSD is no more 
than moderate in degree, as evidenced by the GAF scores in 
the range of 55 to 65 over the course of the appeal, spanning 
three years. 

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 50 
percent for obsessive compulsive disorder and PTSD, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  



ORDER

A rating higher than 50 percent for obsessive compulsive 
disorder and post-traumatic stress disorder is denied. 



____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


